The Surrogate.
This will must be regarded as sufficiently executed, in all respects. The only question relates to the subscription. That the place where she wrote her name was intended by her to be a subscription of her will, there can be no doubt, and it was that signature which the witnesses attested. That it was written in a blank space in the attestation clause, can make no difference, when it distinctly appears that it was intended bjr her, and so understood by the witnesses, as her subscription of the will, and it is, sub*21stantially, at the end thereof. There is nothing in the case of Sisters of Charity v. Kelly (67 N. Y., 409) which conflicts with this view.
The will is, therefore, admitted to probate.